DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cass (US 10,775,130).
Regarding claim 1, Cass discloses a hands-free long-gun carrying device 1 (Figure 6), comprising: a support plate 5 supported at a user's chest; and a gripping structure 1 on the support plate configured to releasably engage and support a long-gun in a ready position without any separated, secondary point of contact (noting that this limitation recites functional language and while the holster of Cass is intended to be used with both brackets contacting the rifle, there is nothing preventing only the upper bracket 1/5 being used in the claimed manner), the gripping structure comprising: first and second jaw members 2/3 substantially open toward a front direction relative to the user's chest, one of the jaw members configured to extend over at least a receiver portion of the long-gun and the other jaw member configured to extend under the long-gun (Figure 1), at least one of the jaw members being resiliently deflectable (col. 3 lines 5-22) to receive from the front and grip the portion of a long-gun receiver inserted between the jaw members. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In the instant case, the upper holster bracket of Cass discloses all structural elements of the claim and is capable of extending over the receiver portion of a long gun and used without the lower bracket. 
Regarding claims 4 and 5, the gripping structure and jaw members are made of a resiliently flexible material (col. 5 lines 8-9).
Regarding claim 6, because the jaws are made from a resilient flexible material a resilient hinge connection is defined at the bottom of each jaw member adjacent base portion at 8. 
Regarding claim 7, both jaw members are a unitary member (see Figures 3 and 6). 
Regarding claim 8, a releasable strap 18/20 extends between jaw members to fixedly secure the long-gun in the gripping structure. 
Regarding claim 10, the support plate is supported on the user’s chest by a harness (see MOLLE vest as in Figure 1 which is a harness to the degree presently claimed). 
Regarding claims 11 and 12, fastener 8 allows an angle orientation of the gripping structure to be selectively positioned on the support plate 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cass in view of Gornall, Jr. (US 8,025,193). 
Regarding claims 2 and 3, Cass discloses the invention substantially as claimed but does not disclose the jaw members being separate parts that are adjustable spaced and that one of the jaws has resilient deflectability that is adjustable. However, Gornall discloses a similar gripping structure 32/36/50/66 for holding a long gun, wherein the gripping structure comprising: first and second jaw members 32/50 that are separate parts that are adjustably spaced apart (see pins and holes 64/80 and 56-62/72-78) to accommodate long-guns of varied size and wherein the resilient deflectability of at least one of the jaw members is adjustable – see col. 3 lines 46-58.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the jaws of Cass in the manner taught by Gornall in order to make the jaw members adjustable to fit different size long guns. 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cass in view of Official Notice. 
Regarding claim 9, Cass does not disclose a buckle on the strap as claimed. However, Examiner takes Official Notice that buckles are well known strap fasteners used to make a strap detachable from itself or another structure to which it is secured. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the strap of Cass with a buckle in order to provide an alternate connection between the strap and the jaw member to prevent inadvertent removal thereof. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are not persuasive. Applicant argues that Cass only teaches a holster having two points of contact in contrast to a single gripping structure without any separated secondary point of contact on the long gun. However, these new limitations only recite functional/intended use of the invention. There is nothing preventing only the upper bracket of Cass from being used as claimed and upper bracket 1/5 discloses all structural elements of the claims. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In the instant case, the upper holster bracket of Cass is capable of extending over the receiver portion of a long gun and used without the lower bracket. As such, the rejection as been maintained as applied above. It is suggested that Applicant amend the claims to better define the structure of the device over that disclosed by the prior art or utilize method claims to better capture the intended/functional use of the device itself. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734